Case 1:18-cv-02351-KLM Document 63 Filed 01/28/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02351-KLM

FARMLANDS PARTNERS INC.,

       Plaintiff,

v.

ROTA FORTUNAE, whose true name is unknown, and
JOHN/JANE DOES 2-10, whose true names are unknown,

     Defendants.
_____________________________________________________________________

                            MINUTE ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

        This matter is before the Court on Plaintiff’s Motion for Hearing [#57] (the “Motion”).
On December 20, 2018, the Court ordered Defendant Rota Fortunae (“Rota”) to respond
to interrogatories propounded by Plaintiff regarding issues central to the pending Motion
to Remand [#15]. See Minute Entry [#45]. In doing so, the Court set a Status Conference
for January 11, 2019, to address Rota’s responses and their impact, if any, on the Court’s
jurisdiction and the Motion to Remand [#15]. Id. By the January 11, 2019 Status
Conference, Defendant Rota had failed to submit responses to Plaintiff’s interrogatories.1
Therefore, the purpose of the Status Conference could not be served and the Court again
extended Rota’s response deadline post hac until January 14, 2019. See Minute Entry
[#54]. Defendant Rota complied by submitting responses to Plaintiff’s interrogatories on
January 14, 2019. See Notice of Answering Interrogatories [#55].

       In light of this, Plaintiff files the instant Motion [#57] seeking a hearing to address the
alleged deficiencies in Defendant Rota’s responses and the impact of Rota’s responses on
the Court’s jurisdiction and the Motion to Remand [#15]. Given that this was the intended
purpose of the January 11, 2019 Status Conference and Defendant Rota has now
responded to the interrogatories,




       1
         Prior to the Status Conference, the Court modified the number of interrogatories Rota was
required to respond to and extended Rota’s deadline to submit those responses until January 10,
2019. See Order [#48].

                                               -1-
Case 1:18-cv-02351-KLM Document 63 Filed 01/28/19 USDC Colorado Page 2 of 2




       IT IS HEREBY ORDERED that the Motion [#57] is GRANTED.2 Accordingly,

       IT IS FURTHER ORDERED that a Status Conference is SET for March 7, 2019, at
10:00 a.m. in Courtroom A-401 of the Alfred A. Arraj United States Courthouse, 901 19th
Street, Denver, Colorado. The purpose of the Status Conference is to address Defendant
Rota’s responses to the interrogatories, Plaintiff’s objections thereto, and the impact of
Rota’s responses, if any, on the jurisdiction of this Court and the Motion to Remand [#15].

        The Court is aware that Defendant Rota has filed two separate motions seeking a
stay of this matter. See [#52 & #56]. Those motions are not fully briefed and the Court will
rule on the appropriateness of a stay in due course. See Conkleton v. Zavaras, No. 08-cv-
02612-WYD-MEH, 2009 WL 1384166, at *2 (D. Colo. May 15, 2009) (“[T]he Court has
broad discretion to stay proceedings as an incident to its power to control its own docket.”
(citing Clinton v. Jones, 520 U.S. 681, 706–07(1997))).

       Dated: January 28, 2019




       2
             Although Defendant Rota has not filed a response to the Motion [#57] and the deadline
to do so has not yet passed, the Court may nonetheless rule on the Motion. See D.C.COLO.LCivR
7.1(d) (“Nothing in this rule precludes a judicial officer from ruling on a motion at any time after it
is filed.”).

                                                 -2-
